Fennelly, J.
In a proceeding to fix the reasonable rental for premises 66 Court Street, Brooklyn, petitioner moves for an order vacating the respondents’ exceptions to petitioner’s bill of particulars and their demand for a further bill of particulars. Section 4 of chapter 314 of the Laws of 1945, as amended, provides that a petitioner must serve upon the tenant a verified bill of particulars setting forth the gross income derived from the entire building “ during the preceding year ” and the cost of maintenance and operation of the building during “ the preceding year ”.
It is the contention of respondents that the term “ during the preceding year ” refers to the twelve months preceding the date of the filing of the petition for the relief sought. On the other hand, the petitioner contends that the term refers to the calendar year preceding the filing of the petition. A search of the authorities in this State fails to disclose any construction of the above term referred to in the statute. The court is, under the circumstances, called upon to initially determine the intent of the Legislature in expressing itself in this fashion. The term “ preceding year ” has been interpreted by the Colorado courts to *782mean ‘ ‘ the preceding twelve months and not the preceding calendar year ”. (People ex rel. v. Escheman, 63 Col. 227; Sherman v. J. S. Brown Mercantile Co., 78 Col. 335.)
I am in accord with the view taken by the Colorado decisions. It is interesting to note that the Legislature in enacting section 1077-c of the Civil Practice Act specifically used the term “ preceding calendar year ” and did not use the term “ preceding year ”. It could be reasoned that if the Legislature intended to confine the items enumerated under section 4, to the term calendar year, it could have done so as it did in section 1077-c.
Under the circumstances it is my opinion that the respondents are entitled to the particulars sought in their demand for a further bill of particulars, to wit, items 1, 2 and 7. The motion is denied. Submit order unon two days ’ notice of settlement.